The Attorney        General     of Texas
                                         November   17, 1977
JOHN L. HILL
Attorney General


                   Honorable Margaret L. Rowland,         Opinion No. H-1093
                     R.N.
                   Executive Secretary                    Re:' Whether the Board of
                   Board of Nurse Examiners               Nurse Examiners may prom-
                   7600 Chevy ~ChaseDrive                 ulgate rules.limiting use
                   Austin, Texas 78762                    of the abbreviation R.N.
                                                          and, prohibiting others
                                                          practices which suggest a
                                                          person is a licensed reg-
                   Dear   Ms. Rowland:                    istered nurse.
                        You have requested our opinion as to whether the Board
                   of Nurse Examiners may promulgate rules regarding the use
                   of titles indicating that a person is a licensed registered
                   nurse. Section 3 of article 4527a provides:
                              No person, unless he is licensed under
                              this chapter, Mayouse in connection
                              with his name the abbreviation "R.N.'
                              'or any designation tending to imply
                              that he is a licensed registered
                              nurse. .
                   The Board proposes to promulgate rules, regulations, and
                   guidelines which implement this provision.
                        The Board of Nurse Examiners is empowered by article
                   4514, V.T.C.S., to
                               make such by-laws and rules as may be
                               necessary . . . to carry into effect
                               the purpose of this law.
                   In our opinion, the clear purpose of section 3 of article
                   4527a is to prohibit unlicensed persons from using any
                   designation tending to imply that the individual is a li-
                   censed registered nurse. We believe that the Board is
                   authorized by article 4514 to enact regulations indicating
                   those designations which it deems to be misleading. Since
                   the Board is directed in article 4525(d) to "oause.the
                   prosecution of all persons violating any provisions of



                                               p. 4409
Honorable Margaret L. Rowland, R.N.     - Page 2 (E-1093)


this chapter," such regulations would have the effect of apprising
potential violators of those designations whose use the Board
intends to prosecute. Of course, any regulations would not have
the force of law, since a prosecution would have to be based on
a violation of the statute rather than a violation of the r,ule.
     Although an administrative agency "has only such powers as
are expressly granted to it by statute together with those neces-
sarily implied from the authority conferred or duties imposed,"
Stauffer v. City of San Antonio, 344 S.W.2d 158, 160 (Tex. 1961),
we believe that the Board's authoritv to enact such reaulations
is a necessary derivative of its express authority und& the
statute. See Texas State Board of Examiners in Optometry v.
Carp, 412 m.2d   307 (Tex. 1967) . Of course, the use of certain
terms may confer a reasonable doubt or ambiguity as to whether a
violation of article 4527b has occurred. See Attorney General
Opinion M-1217 (1972). In addition, the statute exempts particu-
lar persons from its operation. See Attorney General Opinions
H-395 (1974); O-4044 (1941). With    these limitations, however,
it is our opinion that the Board of Nurse Examiners may promul-
gate rules regarding the use of titles indicating that a person
is a licensed registered nurse.
                       SUMMARY

          The Board of Nurse Examiners is authorized
          to promulgate rules regarding the use of
          titles indicating that a person is a li-
          censed registered nurse. Any prosecution
          must be based on a violation of the statute
          rather than a rule.




                              JOHN L. HILL
                              Attorney General of Texas




DAVID IQ KENDALL.,First Assistant


C. ROBERT HEATE, Cha'irman
Opinion Committee
jst

                              p. 4490